MEMORANDUM **
For the reasons given by the district court, the evidence wasn’t sufficient to support petitioner’s conviction. In holding otherwise, the California Court of Appeal unreasonably applied Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). See Juan H. v. Allen, 408 F.3d 1262, 1274-75 (9th Cir.2005).
AFFIRMED. *565tied to recover consequential damages based on Colorado LLC’s alleged breach of contract, where Washington LLC did not inform Colorado LLC at time of contracting that third-party would terminate its relationship with Washington LLC or that its relationship was in jeopardy in the event of a breach.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.